 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURTS
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         Muhammed Tillisy,
                                                             CASE NO. 3:18-cv-05695-RJB-JRC
11                                Plaintiff,
                                                             ORDER
12                 v.

13         Washington State Department of
           Corrections et al.,
14
                                  Defendants.
15

16          Plaintiff Muhammed Tillisy, proceeding pro se and in forma pauperis, filed this civil

17   rights complaint under 42 U.S.C. § 1983. Before the Court are two motions filed by plaintiff: (1)

18   motion to compel (Dkt. 62) and motion for extension (Dkt. 64).

19          The Court denies plaintiff’s motion to compel because plaintiff failed to certify that he

20   conferred or attempted to confer with defendants’ counsel prior to filing the motion. The Court

21   grants plaintiff’s motion for extension and his response to defendants’ motion for summary

22   judgment (Dkt. 49) shall be filed on or before October 21, 2019.

23

24


     ORDER - 1
 1                A. Motion to Compel (Dkt. 62)

 2          Plaintiff requests that the Court compel defendants to produce certain documents.

 3   Dkt. 62. Pursuant to Federal Rule of Civil Procedure 37(a)(1):

 4
            . . . On notice to other parties and all affected persons, a party may move for an
 5          order compelling disclosure or discovery. The motion must include a certification
            that the movant has in good faith conferred or attempted to confer with the person
 6          or party failing to make disclosure or discovery in an effort to obtain it without
            court action.
 7
            Here, plaintiff does not state that he conferred with defendants’ counsel and he failed to
 8
     provide certification that he conferred with defendants’ counsel prior to filing his motion to
 9
     compel. See Dkt. 62. According to the declaration of defense counsel, Michelle Young, plaintiff
10
     has not attempted to schedule a meeting or telephone conference with counsel to discuss his
11
     objections to the discovery requests. Dkt. 68 at ¶ 4.
12
            Therefore, the Court finds that plaintiff has failed to comply with Fed. R. Civ. P.
13
     37(a)(1). Accordingly, the motion to compel (Dkt. 62) is denied without prejudice.
14
                  B. Motion for Extension (Dkt. 64)
15
            Plaintiff seeks an additional sixty days to respond to defendants’ motion for summary
16
     judgment (Dkt. 49). 1 Dkt. 62. Plaintiff’s response was due August 21, 2019. See Dkt. 49.
17
     Defendants do not oppose plaintiff’s request for an extension. Dkt. 73. Accordingly, the Court
18
     finds that a sixty-day extension is reasonable. Plaintiff’s deadline to respond to defendants’
19
     motion for summary judgment is extended to October 21, 2019. Defendants’ reply, if any, is
20
     due on or before October 25, 2019. The Clerk is directed to re-note defendants’ motion for
21
     summary judgment (Dkt. 49) for October 25, 2019.
22

23
            1
24              In his reply, plaintiff withdraws his request for a stay. Dkts. 64, 73.



     ORDER - 2
 1          The Court also notes that in his motion for extension filed on August 8, 2019, plaintiff

 2   states that he did not receive a copy of defendants’ motion for summary judgment, which was

 3   filed on August 2, 2019. Dkt. 64; see also Dkt. 49. Plaintiff filed a notice of non-receipt of

 4   defendants’ motion for summary judgment and a letter indicating the same. Dkts. 65, 66. On

 5   August 16, 2019, the Clerk’s Office re-sent plaintiff a copy of defendants’ motion for summary

 6   judgment. See Dkt. 49 (modified on August 16, 2019); Dkt. 66 (noting defendants’ motion for

 7   summary judgment (Dkt. 49) was regenerated on August 16, 2019 for noticing purposes to

 8   plaintiff). It appears that plaintiff is now in possession of defendants’ motion for summary

 9   judgment (Dkt. 49). If he is not, plaintiff may re-file a notice of non-receipt and the Clerk’s

10   Office will again regenerate the filing and send to plaintiff.

11          Dated this 3rd day of September, 2019.

12

13                                                          A
                                                            J. Richard Creatura
14
                                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24


     ORDER - 3
